UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1562


SHERRY RAY EVELAND, In the Matter of; Direct Legal
Descendant   of    the   Estate    Legal   Executor/Personal
Representative of James Ray Charles Deceased Father,

                Plaintiff - Appellant,

          and

JODY EVELAND, Senior, Son-In-Law of James Ray Charles
Deceased; JODY EVELAND, Junior, Son-In-law of James Ray
Charles Deceased,

                Plaintiffs,

          v.

STATE OF MARYLAND, Through its Legal Representative Brian
Frosh Esq.; LEONARD E. WILSON LAW OFFICE, & Leonard Wilson
Attorney Alleged; ANDRUIS D. ROGERS; WILLIAM RIDDLE LAW
FIRM; LAW FIRM OF ROLLINS & DELLMYER, PA; CHARLES BERNSTEIN,
Alleged Judge; BELINDA K. CONAWAY, Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:16-cv-00762-CCB)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Sherry Ray Eveland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Sherry Ray Eveland seeks to appeal the district court’s

order   dismissing      without          prejudice   her    complaint         and     the

district     court’s    margin       orders     denying    various      postjudgment

motions.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28       U.S.C.   § 1292    (2012);     Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).

     An order dismissing a complaint without prejudice is not an

appealable final order if “the plaintiff could save [her] action

by merely amending the complaint.”                Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Where a district court dismisses an action for failure to plead

sufficient     facts         in    the     complaint,      we     lack        appellate

jurisdiction because the plaintiff could amend the complaint to

cure the pleading deficiency.                   Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

     Accordingly,       we    dismiss      Eveland’s    appeal    and    remand       the

case to the district court with instructions to allow Eveland to

file an amended complaint.               We deny leave to proceed in forma

pauperis and deny the motion for mandamus relief.                        We dispense

with oral argument because the facts and legal contentions are



                                            3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                 DISMISSED AND REMANDED




                                     4